COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


REBECCA BRADDOCK
                                                 MEMORANDUM OPINION *
v.   Record No. 2293-96-4                            PER CURIAM
                                                  NOVEMBER 18, 1997
FAIRFAX COUNTY DEPARTMENT
 OF FAMILY SERVICES


                                         FROM THE CIRCUIT COURT OF
FAIRFAX COUNTY
                      Leslie M. Alden, Judge
           (Herman M. Sawyer, Jr., on brief), for
           appellant.

           (David P. Bobzien, County Attorney; Dennis R.
           Bates, Senior Assistant County Attorney;
           Louise M. DiMatteo, Assistant County
           Attorney, on brief), for appellee.

           (Marlene M. Hahn; Sandra L. Havrilak; Hicks &
           Havrilack, on brief), Guardian ad litem of
           the subject child, an infant.



     Rebecca Braddock appeals the decision of the circuit court

terminating her residual parental rights to her youngest child.

Braddock contends that the trial court erred by (1) finding that

the Fairfax County Department of Family Services (Department)

presented clear and convincing evidence meeting the statutory

requirement for terminating her parental rights; and (2) denying

Braddock's request for a continuance.   Upon reviewing the record

and briefs of the parties, we conclude that this appeal is

without merit.   Accordingly, we summarily affirm the decision of
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
the trial court.   See Rule 5A:27.

     "[T]he termination of residual parental rights is a grave,

drastic and irreversible action."     Helen W. v. Fairfax County

Dep't of Human Dev., 12 Va. App. 877, 883, 407 S.E.2d 25, 28-29

(1991).   "When addressing matters concerning a child, including

the termination of a parent's residual parental rights, the

paramount consideration of a trial court is the child's best

interests."   Logan v. Fairfax County Dep't of Human Dev., 13 Va.

App. 123, 128, 409 S.E.2d 460, 463 (1991).
          "In matters of a child's welfare, trial
          courts are vested with broad discretion in
          making the decisions necessary to guard and
          to foster a child's best interests," and the
          trial court's judgment, "when based on
          evidence heard ore tenus, will not be
          disturbed on appeal unless plainly wrong or
          without evidence to support it."


Id. (citations omitted).   On review, "[a] trial court is presumed

to have thoroughly weighed all the evidence, considered the

statutory requirements, and made its determination based on the

child's best interests."   Id.   We view the evidence in the light

most favorable to the Department as the party prevailing below

and its evidence is afforded all reasonable inferences fairly

deducible therefrom.
                                 I.

     The Department became involved with Braddock and her family

in 1985 when the Department found that Braddock provided

inadequate supervision of the two older children.    Subsequently,

the Department addressed issues of the home's physical condition



                                  2
and the children's care and supervision.    In April 1993, the

Department removed the youngest child, then three years old, from

the home because the home was dirty to the point of being unsafe

and because the Department continued to be concerned with

Braddock's supervision of the children.    The child was returned

to Braddock's physical custody two months later, but removed

again in March 1994.    In September 1994, the parties stipulated

that the child was neglected.
        In June 1995, the Department filed its petition seeking to

terminate Braddock's parental rights to her youngest child.      In

June 1996, the juvenile and domestic relations district court

denied the petition, and ordered that the child be returned to

Braddock upon completion of certain specified steps.     However,

the district court suspended its order upon evidence that the

child's teenaged brother was charged with criminal sexual abuse

of the child.    The brother subsequently entered an Alford plea to

the criminal charges of aggravated sexual battery and assault.

The Department noticed its appeal of the district court's denial

of its petition to the Circuit Court of Fairfax County on July 3,

1996.

        The Department sought to terminate Braddock's parental

rights pursuant to Code § 16.1-283(B)(1) and (2).    The statute

required that the Department prove, by clear and convincing

evidence that termination was in the child's best interests and

that
             (1) The neglect or abuse suffered by such


                                   3
             child presented a serious and substantial
             threat to his life, health or development;
             and
             (2) It is not reasonably likely that the
             conditions which resulted in such neglect or
             abuse can be substantially corrected or
             eliminated so as to allow the child's safe
             return to his parent . . . within a
             reasonable period of time.


Id.   The circuit court found that the Department established by

clear and convincing evidence that it was in the best interests

of the child to terminate Braddock's parental rights.
      The evidence presented by the Department established that

the child was originally removed from the home due to unhealthy

living conditions and inadequate supervision.     Braddock took

steps to improve the physical conditions in the home and the

Department noted that Braddock had substantially satisfied that

requirement.

      However, during the course of the Department's involvement

with the family, it became clear that Braddock's teenaged son had

sexually abused the child.    The son's psychological profile,

based on testing done in 1994, noted that he was "at risk for

sexually inappropriate behavior, particularly with younger

children."    Questions concerning possible sexual abuse of the

child were raised at least as early as 1994, when the child

refused to draw her brother as part of the family, then drew him

on a separate sheet of paper, without clothes, and remarked that

she had seen him without clothes.      Subsequently, the child

reported numerous instances of this abuse, which were



                                   4
corroborated by a physical examination.      Braddock was present

during the June 1996 juvenile court hearing when the police

detective investigating the child abuse allegations testified

that the son admitted inserting his fingers into the child's

vagina on several occasions.

     Braddock testified before the circuit court that she

believed the foster mother prompted the child to allege sexual

abuse to keep from losing the child.      As recently as two weeks

before the trial, Braddock opined that the outstanding issue was

a messy house.   Dr. M. Kathryne Jacobs, a clinical psychologist

specializing in young children and families, observed Braddock's

interaction with the child at that time.      Dr. Jacobs testified

that Braddock's reaction to the child's disclosure illustrated

that Braddock had a character disorder that left her unable to

handle the information concerning her son's abuse of her

daughter.   Because Braddock was emotionally unable to process

such stressful information, she was unable to take the steps

necessary to adequately protect the child.      Dr. Jacobs noted that

Braddock demonstrated little emotion in connection with her own

childhood sexual abuse by a family member.
     Contrary to Braddock's argument on appeal, her son's abusive

behavior was not imputed to her.       Rather, it was Braddock's

demonstrated inability or reluctance to accept her own role in

improving the family's condition and in protecting her youngest

child from future abuse which caused the trial court to terminate




                                   5
her parental rights.   Dr. Jacobs opined that Braddock could not

cope with the difficulties of the situation.   Despite being

cautioned by the Department regarding the possibility of sexual

abuse by her son, Braddock did not prevent him from babysitting

young children in her neighborhood.

     Braddock either refused or was unable to address the

significant issues of her inadequate supervision and the

psychological and emotional needs of her family resulting from

the sexual abuse of her youngest child.   Despite counseling and

substantial services provided by the Department with the goal of

addressing these specific issues, these underlying circumstances

were not substantially corrected or eliminated so as to allow the

child's safe return.
     Dr. Marie Majarov, the child's counselor, testified that the

child was dealing with issues related to the sexual abuse.     The

child expressed anger, a lack of self-esteem, and a sense of

being damaged.   Dr. Majarov indicated that the child did not feel

trusted and safe with Braddock because Braddock failed to believe

the child's report of abuse.   Continued contact with Braddock

caused the child emotional stress as the child dealt with issues

of loyalty.   The child repeatedly indicated that she felt safe in

her current foster home and expressed the desire to stay there

until she grew up.

     The trial court found that the Department proved by clear

and convincing evidence that the child's best interests would be




                                 6
served by terminating Braddock's parental rights.   This finding

was not plainly wrong or without evidence to support it.




                                7
                                II.

     "The decision whether to grant a continuance is a matter

within the sound discretion of the trial court.   Abuse of

discretion and prejudice to the complaining party are essential

to reversal."   Venable v. Venable, 2 Va. App. 178, 181, 342

S.E.2d 646, 648 (1986).   The Department appealed the juvenile and

domestic relations district court order returning the child to

Braddock on July 3, 1996.   Braddock sought to continue the trial

"until the criminal proceedings against [her son] are concluded."

Her son was found guilty of aggravated sexual abuse and assault

on August 23, 1996.   On August 30, 1996, the trial court denied

Braddock's motion on the ground that "§ 16.1-296 of the Virginia

Code requires a merits hearing on the termination petition must

be heard within 90 days of perfecting the appeal."
     While Braddock contended that the trial court abused its

discretion by denying her motion to continue the trial, she

failed to allege how the continuance prejudiced her.   On these

facts, we find no error in the trial court's denial of Braddock's

motion to continue.

     Accordingly, the decision of the circuit court is summarily

affirmed.
                                                        Affirmed.




                                 8